DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/13/2019 for application number 16/600,510. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-14 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Pub. No. 2018/0047071) in view of Chen et al. (Pub. No. 2012/0209751).

In reference to claim 1, Hsu teaches a computer-implemented method for rating a consumer product or service (para. 0002), the method comprising: (a) calculating, by a computer system comprising at least one computer in a network comprising at least one processor, a lay rating from at least one rating score provided by a respective lay consumer (rating from lay users are calculated, para. 0128-30, fig. 8); (b) calculating, by the computer system, an expert rating calculated from at least one said rating score provided by a respective expert (expert rating calculated, para. 0143, fig. 8); … (d) calculating, by the computer system, a total rating as a result of a weighted average biased according to said respective weights … (weighted combination of user review score and expert review score are combined into an overall score, para. 0145-47); and (e) displaying, by the computer system, said total rating on said GUI (see figs. 10-13, overall score is displayed).
However, Hsu does not teach (c) receiving, by the computer system, a selection of a respective weight for each of said lay rating and said expert rating by an end-user via a graphic user interface (GUI).
Chen teaches (c) receiving, by the computer system, a selection of a respective weight for each of said lay rating and said expert rating by an end-user via a graphic user interface (GUI) (slider adjusts trade-off weight between two items, para. 0106).

One of ordinary skill in the art would have been motivated to modify the weight of Hsu to include the slider of Chen because it would allow a user to more easily get customized ratings (Chen, para. 0004-09).
In reference to claim 4, Hsu teaches the computer-implemented method of claim 1, wherein said lay ratings is a result of calculating by the computer system, an arithmetic mean of said rating scores from said at least one lay consumer (mean of consumer scores, para. 0129) and said expert rating is a result of calculating by the computer system, an arithmetic mean of said rating scores from said at least one expert (mean of expert scores, para. 0143).
In reference to claim 5, Hsu and Chen teach the computer-implemented method of claim 1, wherein said selecting of said respective weight is effected by said end-user by moving a handle along a slider in said GUI, wherein one side of said slider indicates said expert rating and another side of said slider opposite said one side represents said lay rating (Hsu teaches weights for the expert and lay ratings, para. 0145-47, and Chen teaches using a slider to set opposite weights for values, para. 0106).

In reference to claim 13, Hsu teaches a computer system for rating a consumer product or service (para. 0002), comprising: at least one computer in a network (fig .1), said computer including: a processor; a storage coupled to said processor (fig. 15), said storage for storing a database (para. 0104); a utility software program executable on said processor for dynamically rating the product or service, said utility software program including: a graphic user interface (GUI) module, an account management module, a scoring module (the Examiner notes that these modules are non-function descriptive material, as they perform no function in the rest of the claim. Hsu teaches GUIs, ), and a rating module; wherein said rating module includes at least one algorithm for calculating a weighted average from a lay rating and an expert rating according to weightings selected by an end-user (weighted combination of user review score and expert review score are combined into an overall score, para. 0145-47).

Claims 2-3, 6-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Pub. No. 2018/0047071) in view of Chen et al. (Pub. No. 2012/0209751) as applied to claims 1 and 13 above, and further in view of Ojakaar (Pub. No. 2008/0071602).

In reference to claim 2, Chen teaches the computer-implemented method of claim 1, wherein said rating score is an average calculated, by the computer system, from one or more scores … for one or a plurality of parameters (weighted parameters are used to calculate rating, para. 0051, 56, 0101-02).
However, Hsu and Chen do not teach one or more scores provided for one or a plurality of parameters (to the extent that a review has not provided scores for the parameters).
Ojakaar teaches one or more scores provided for one or a plurality of parameters (user can enter scores for a plurality of parameters, see fig. 1 and para. 0066, 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Hsu, Chen, and Ojakaar before the earliest effective filing date, to modify the parameters as disclosed by Chen to include the input as taught by Ojakaar.
One of ordinary skill in the art would have been motivated to modify the parameters of Chen to include the input of Ojakaar because it makes it easier to write reviews (Ojakaar, para. 0001-06).
In reference to claim 3, Chen teaches the computer-implemented method of claim 2, wherein said average is a weighted mean biased according to predefined weightings for each of said plurality of parameters (weighted parameters are used to calculate rating, para. 0051, 56, 0101-02).
In reference to claim 6, Ojakaar teaches the computer-implemented method of claim 2, wherein said plurality of parameters define a rating standard and consist of (the Examiner notes the use of the “consist of” transitional phrase, which indicates the parameters may only include the five listed. Ojakaar teaches that reviews may have many different numbers of parameters, see para. 0066, so 5 parameters would be obvious): (i) a degree of enjoyment derived using the product or service (“driving enjoyment,” para. 0066); (ii) a measure of quality of the product or service (“quality,” para. 0066); (iii) a degree of suitability of the product or service to a customer (“features,” fig. 1); (iv) a measure of contribution of the product or service to growth of said customer (“reliability,” para. 0066); and (v) a degree by which a cost of the product or service fits a benefit of the product or service (“value,” fig. 1).
In reference to claim 7, Chen teaches the computer-implemented method of claim 6, said average is a weighted mean biased according to predefined weightings for each of said plurality of parameters (weighted parameters are used to calculate rating, para. 0051, 56, 0101-02).

In reference to claim 14, Chen teaches the computer system of claim 13, wherein said rating module further includes an algorithm for calculating a weighted mean from a respective score for … parameters, wherein each of said … parameters has a predefined weight (weights can be predefined for a particular use of a product, para. 0104).
However, Hsu and Chen do not teach each of five parameters.
each of five parameters (enjoyment, quality, reliability, para. 0066, features and value, fig. 1; Ojakaar teaches that reviews may have many different numbers of parameters, see para. 0066, so 5 parameters would be obvious) .
It would have been obvious to one of ordinary skill in art, having the teachings of Hsu, Chen, and Ojakaar before the earliest effective filing date, to modify the parameters as disclosed by Chen to include the parameters as taught by Ojakaar.
One of ordinary skill in the art would have been motivated to modify the parameters of Chen to include the parameters of Ojakaar because they would help reviewers create reviews with relevant parameters (Ojakaar, para. 0001-06).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojakaar (Pub. No. 2008/0071602) in view of Chen et al. (Pub. No. 2012/0209751).

In reference to claim 8, Ojakaar teaches a computer-implemented method for providing a standardized rating scheme (process for writing a review, para. 0016), the method comprising: (a) displaying, in a graphic user interface (GUI) in communication with a computer system via a network, a request for rating a product or service (request for rating displayed, see fig. 1), said request including a rating scale for each of five parameters consisting of (the Examiner notes the use of the “consist of” transitional phrase, which indicates the parameters may only include the five listed. Ojakaar teaches that reviews may have many different numbers of parameters, see para. 0066, so 5 parameters would be obvious): (i) a degree of enjoyment derived using said product or service (“driving enjoyment,” para. 0066), (ii) a measure of quality of said product or service (“quality,” para. 0066), (iii) a degree of suitability of said product or service to a customer (“features,” fig. 1), (iv) a measure of contribution of said product or service to growth of said customer (“reliability,” para. 0066), and (v) a degree by which a cost of said product or service fits a benefit of said product or service (“value,” fig. 1); (b) receiving, by said computer system via said GUI, a respective score for each of said five parameters according to said rating scale (user can enter scores for a plurality of parameters, see fig. 1 and para. 0066, 0068) and (d) storing said scores and said average on said storage (review scores are saved on server, para. 0025).
However, Ojakaar does not teach (c) calculating, by said computer system, an average from said scores; wherein said computer system comprises a processor, a storage operationally coupled to said processor and a utility software program executable on said processor for calculating said average (Ojakaar teaches an overall score calculated from the parameters, but not how the score is calculated).
Chen teaches c) calculating, by said computer system, an average from said scores; wherein said computer system comprises a processor, a storage operationally coupled to said processor and a utility software program executable on said processor for calculating said average (weighted parameters are averaged to calculate rating, para. 0051, 56, 0101-02).
It would have been obvious to one of ordinary skill in art, having the teachings of Ojakaar and Chen before the earliest effective filing date, to modify the score as disclosed by Ojakaar to include the average as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the score of Ojakaar to include the average of Chen because it would allow a user to more easily get customized ratings (Chen, para. 0004-09).
In reference to claim 9, Chen teaches the computer-implemented method of claim 8, wherein said average is a weighted mean biased according to predefined weightings for each of said five parameters (weighted parameters are averaged to calculate rating, para. 0051, 56, 0101-02).
In reference to claim 10, Chen teaches the computer-implemented method of claim 9, wherein said predefined weightings are defined by an administrator of said computer system
In reference to claim 11, Chen teaches the computer-implemented method of claim 9, wherein said predefined weightings are defined by said customer (user can specify weights, para. 0104).
In reference to claim 12, Chen teaches the computer-implemented method of claim 9, wherein said predefined weightings are: (i) 30% for said degree of enjoyment, (ii) 20% for said measure of quality, (iii) 20% for said degree of suitability, (iv) 20% for said measure of contribution, and (v) 10% for said degree by which said cost of said product or service fits said benefit of said product or service (Chen teaches arbitrary weights, para. 0103-06, therefore the claimed range of weights fall within those disclosed by Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figliulo and Sela, both which teaches averaging expert and customer scores; Giridhari, El-Hmayassi, and Iams, all of which teach scoring products based on weighted averages of different paramters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T CHIUSANO/Examiner, Art Unit 2174